Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 1/5/2022 is considered and entered into record. Claims 21, and 34 have been amended. New claims 49-50 are added. Claims 21-22, 24-35, and 37-50 are currently pending.
3.		Claims 26-33 and 39-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 March 2019.
4.		Claims 21-22, 24-25, 34-35, 37-38 and 47-50, drawn to a serum-free medium, and a system comprising a substrate and the medium, are being considered for examination in the instant application. 

Rejection withdrawn
5.		Upon consideration of Applicant’s persuasive argument that Meyer et al teach 30 nM of selenium (~ 2.37 µg/L), amendment of claims 21, 34, and addition of new claims 49, 50 - the rejections under 35 U.S.C. 102/103 and 103 are withdrawn.

New Rejections – necessitated by current amendment
Claim Rejections - 35 USC § 102/103
6.		The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
7.	A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

8.			The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
9.		Claims 21-22, 24-25, 47 and 49, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or in the alternative under 35 U.S.C. 103(a) as obvious over Vanderhaeghen et al, US PGPB 20100166720, 7/1/2010. 
10.		The claims are directed to a defined serum-free medium, wherein the medium is consisting essentially of water, salts, amino acids, vitamins, carbon source, buffer, selenium, insulin (about 5 mg/L) – in amounts that support differentiation, and is substantially free of transferrin, a TGFβ superfamily antagonist and albumin; and also of progesterone or putrescine, wherein selenium is at a concentration of between 8-80 µg/L (claims 21-22) or about 14 µg/L (claim 49), wherein the medium supports differentiation of an adherent monolayer of human pluripotent stem cells to neural stem cells. Claim 24 is directed to a composition comprising human PAX6+ neural stem cells and the defined medium. The claims further recite a system comprising a solid support comprising a substrate and a defined medium (claim 25). Claim 47 recites that the medium can promote differentiation to PAX6+ neural stem cells in the absence of embryoid bodies. 
11.		Vanderhaeghen et al teach in vitro methods and composition for differentiation of mammalian pluripotent stem cells (mPS) to neuronal progenitor cells that are paired box protein or PAX6 positive (PAX6+) (Abstract; claim 1), in a culture medium that lacks serum and growth factors like FGF (para 0020, 0093: claim 10), wherein the differentiation involves an adherent culture by plating the mPS cells onto a substrate for promoting growth and survival of the cells (using well plates, dish etc. i.e. a solid support), does not include the formation of embryoid bodies (para 0080, 0081, 0086); and wherein the mPS cells comprise human cells (para 0069). The reference teaches that the medium includes a chemically defined serum-free medium, with additional contents like salts, amino acids, vitamins, sources of carbon, buffer, insulin and selenite (para 0094, 0097, 0098). It is noted that the selenium is used in the form of sodium selenite in the instant specification (Tables 1, 2; para 000101, Example 1). The reference teaches that insulin is added at a final concentration of 0.1-5 µM (which includes instantly claimed 5 mg/L corresponding to 0.86µM); and selenite (or selenium salt, e.g. sodium selenite (para 0151)) is at a concentration of about 3-300nM (corresponding to 0.5188-51.88 µg/L) (i.e. 8-80 µg/L) (instant claim 21), or preferably at a concentration of about 10-100 nM (1.7294 – 17.294 µg/L) (i.e. about 14 µg/L) (instant claim 49). Even though the reference does not explicitly state that the medium comprises water, it is inherent that the culture medium and buffers will be made to a solution (para 0082) in water, absent any evidence to the contrary. The reference also teaches that the medium may contain progesterone and putrescine or transferrin or bovine serum albumin, indicating that the medium may optionally not contain additional factors like progesterone, putrescine, transferrin or albumin (para 0097- 0100) (instant claims 21, 22, 25, 47, 49). As the medium is used for differentiation of pluripotent stem cells to neural stem cells, and can be without the formation of embryoid bodies, the medium would inherently comprise human neural stem cells that are PAX6+ at some point during culture (composition comprising neural cells) (instant claims 24, 47). The reference therefore, anticipates the claimed culture medium.

12.		If this is not the case, then it would nonetheless have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have optimized the culture medium for promoting differentiation of an adherent monolayer of human pluripotent stem cells to arrive at the medium recited in the claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation. The differences between the claimed method and the prior art method appears to be one of optimization of medium ingredients. Medium ingredients are results-effective variables, which can be optimized.  In the case of a culture medium for differentiation of human pluripotent stem cells to neural stem cells that are PAX6 positive, one of skill in the art would clearly recognize that medium constituents can be variable and could easily be optimized by a cell culture scientist based upon the explicitly disclosed culture protocol.  As such, the adjusting of the culture medium ingredients would amount to nothing more than routine experimentation that can be optimized. The person of ordinary skill in the art would have therefore, found it obvious at the time the claimed invention was made to try to modify the defined medium for differentiation of human pluripotent stem cells to neural stem cells as taught by Vanderderhaeghen et al by omitting or having substantially free of some of the constituents for achieving effective differentiation. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of Vanderderhaeghen et al.

Claim Rejections - 35 USC § 103 
13.		The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.		Claims 34-35, 37-38, 48 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanderhaeghen et al (2010) as applied to claims 21-22, 24-25, 47 and 49 above, and further in view of  Shin et al (NeuroReport 15: 1959-1963, 2004).
15.		The claims are directed to a defined serum-free medium consisting essentially of water, salts, amino acids, vitamins, carbon source, buffer, selenium, insulin (about 5 mg/L), and ascorbate – in amounts that support differentiation, and is substantially free of transferrin, a TGFβ superfamily antagonist and albumin; and also of progesterone or putrescine, wherein selenium is at a concentration of between 8-80 µg/L (claims 34-35) or about 14 µg/L (claim 50), wherein the medium that supports differentiation of an adherent monolayer of human pluripotent stem cells to neural stem cells. Claim 37 is directed to a composition comprising human PAX6+ neural stem cells and the defined medium. The claims further recite a system comprising a solid support comprising a substrate and a defined medium (claim 38). PAX6+ neural stem cells in the absence of embryoid bodies. Claim 48 recites that the medium can promote differentiation to PAX6+ neural stem cells in the absence of embryoid bodies.
16.		The teachings of Vanderhaeghen et al are set forth above, and are applicable to claims 34-35, 37-38, 48 and 50. 
17.		Vanderhaeghen et al teach the addition of vitamins, but do not teach that the medium comprises ascorbate.
18.		Shin et al teach that ascorbic acid enhances differentiation of embryonic stem cells (pluripotent stem cells) into neurons (Abstract). The reference teaches that brain has a specific ascorbic acid transporter and that ascorbate increases differentiation to neurons like dopaminergic neurons from CNS precursors as compared to untreated cultures (Introduction, para 1, 3; Discussion, para 1).
19.		It would have therefore, been obvious to the person of ordinary skill in the art at the time the claimed invention was made to modify the defined medium comprising vitamins for differentiation of human pluripotent stem cells to neural stem cells as taught by Vanderhaeghen et al by adding ascorbate to the medium in view of teachings of Shin et al. The person of ordinary skill would have been motivated to add ascorbic acid as this is a known vitamin having antioxidant properties that is frequently added to neural differentiation medium for the large scale production of neurons for clinical treatment (Shin et al, Abstract; Discussion, para 1). The person of ordinary skill would have expected success because the basic ingredients of any culture medium was well established in the art and was successfully used at the time the invention was made.
20.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Conclusion

21.	No claims are allowed. 
22.			Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
23.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
24.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
25.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	26.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
18 May 2022

/GREGORY S EMCH/Primary Examiner, Art Unit 1699